Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 1 of 29 - Page ID#:
                                   9728



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                              LEXINGTON DIVISION

 DANIEL DAVIS, individually                     )
 and on behalf of himself and all               )
 others similarly situated,                     )
                                                )
                Plaintiff,                      )      Case No. 5:18-cv-00142-REW-MAS
                                                )
 v.                                             )      Filed electronically
                                                )
 OMNICARE, INC., et al.                         )
                                                )
                Defendants.                     )



 JOINT MOTION AND INCORPORATED MEMORANDUM IN SUPPORT OF JOINT
                            MOTION
     FOR PRELIMINARY APPROVAL OF THE SETTLEMENT AGREEMENT

I.     INTRODUCTION

       This class and collective action wage and hour lawsuit against Defendant Omnicare, Inc.

and its wholly-owned subsidiaries, Defendant Home Care Pharmacy, LLC, Defendant D & R

Pharmaceutical Services, LLC, and Defendant Three Forks Apothecary, LLC (collectively

“Omnicare” or “Defendants”), has been settled, subject to this Court’s approval, following an

arm’s-length mediation process. The parties respectfully submit this joint motion and

memorandum of law in support of their Joint Motion for Preliminary Approval of the Settlement

Agreement. As discussed herein, the proposed settlement is fair and reasonable and warrants this

Court’s preliminary approval.

       On February 19, 2018, Plaintiff Daniel Davis (“Plaintiff”) filed a Class and Collective

Action Complaint in the Eastern District of Kentucky alleging violations of the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and Kentucky statutory and common law.

Plaintiff alleged that he and similarly situated individuals who contracted with Act Fast Delivery


                                                1
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 2 of 29 - Page ID#:
                                   9729



of Kentucky (“Act Fast”) performed delivery and dispatch work from Defendants’ pharmacies in

Lexington, Ashland, and Beattyville, Kentucky were misclassified as purported independent

contractors and alleged that they were jointly employed by Act Fast and Defendants. Plaintiff

alleged that, as a result, he and other similarly situated individuals were not paid at least the

minimum wage for all hours worked and at the rate of time and one-half (1 ½) for hours worked

in excess of forty (40) in a week. See Dkt. 1 at ¶ 50. Plaintiff also alleged that Defendants

violated Kentucky’s wage deduction statutes in connection with unlawful withholdings from

workers’ pay. Id. Plaintiff further alleged that Defendants improperly classified them as

independent contractors. Defendants denied that they were joint employers of Plaintiff and any

allegedly similarly situated individuals and denied that Plaintiff and any allegedly similarly

situated individuals were owed damages of any type.

       Defendants filed their Answer and Affirmative Defenses on March 16, 2018. (Dkt. 4.)

Shortly thereafter, on March 27, 2018, the Defendants moved for judgment on the pleadings. See

Dkt. 11. The Plaintiff opposed Defendants’ motion (see Dkt. 16) and the Court ultimately denied

it. See Dkt. 23. Thereafter, the parties engaged in substantial discovery and motion practice

including, but not limited to: Plaintiff’s motion for conditional certification and Defendants’

opposition, Defendants’ motion to decertify the collective and Plaintiff’s opposition, and

Plaintiff’s motion to certify the Rule 23 class action and Defendants’ opposition. All material

issues in this case have been hotly contested at all times.

       The parties mutually agreed to mediate and attempt to resolve this case prior to the

summary judgment and Daubert motion deadlines. See Dkt. 121. Prior to the mediation, both

parties submitted detailed, substantive mediation statements to nationally renowned FLSA

mediator Hunter Hughes, III, Esq. Further, as this Court is aware, the parties have been engaged




                                                  2
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 3 of 29 - Page ID#:
                                   9730



in discovery since January 2019 and have had the opportunity to analyze voluminous records

from the parties and from third-parties, such as Act Fast, weighing on the parties’ respective

claims, defenses, and assessment of damages. Plaintiff hired an expert to review and analyze the

available delivery data to estimate the alleged hours worked and miles driven by Plaintiff and

three other opt-in plaintiffs, and Plaintiff’s expert intended to supplement with proposed

damages analyses for other Settling Class Members if the case was not resolved through

mediation. Defendants’ expert disagreed with Plaintiff’s expert’s analysis and methodology.

Both experts prepared substantial reports and were deposed at length. Accordingly, the parties

were well-prepared to engage in good-faith arm’s length negotiations with the assistance of Mr.

Hughes. The mediation took up the entire business day on June 22, 2020 and extended into the

evening hours.1

       On June 29, 2020, the parties filed a joint status report with the Court notifying the Court

that the June 22 mediation had been successful and that the parties were currently in the process

of finalizing the terms of a settlement agreement that had been reached in principle.2 See Dkt.

123. In their joint status report, the parties agreed that the terms of this agreement reflected “a

fair and reasonable compromise that should receive Court approval.” Id. at ¶ 4. Indeed, the

Parties submit that the Gross Settlement Fund of one million dollars ($1,000,000) is an

exceptionally fair outcome for class members, given the risk of litigation in this hotly contested

case. Based upon this settlement, it is estimated that the highest class member share will be




1
       The mediation was conducted via a Zoom video conference due to the COVID-19
pandemic.
2
       The parties further noted that the agreement had been reached in principle but were
working on resolving two remaining issues that they anticipated to resolve shortly. See Dkt. 23.
The parties have since resolved those issue and reached agreement on all issues pertaining to the
settlement of this case.


                                                  3
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 4 of 29 - Page ID#:
                                   9731



approximately $31,308 if 100% of Class Members file valid claims forms. Declaration of

Rebecca Shuford (attached as Exhibit 2) at ¶¶ 7-8. The average share will be around $2,839.41 at

an 100% claims rate. If, as expected, the claims rate is closer to 70%, the average share will be

around $4,049.00. Id. See Declaration of Shuford and Exhibit A to Declaration of Shuford.3

       The parties have since finalized the terms of the Settlement Agreement (the “Settlement

Agreement” or “Agreement”) (attached as Exhibit 1).4 As explained more fully below, the

Settlement Agreement provides for the payment by Defendants of one million dollars

($1,000,000) to fully and finally resolve the litigation in its entirety. There are approximately 198

readily identifiable class members.5 If the Court preliminarily approves the settlement, the

Settlement Class Members will be notified of the settlement and will be provided a Claim Form

to submit to the Claims Administrator in order to receive his or her proportionate share of the

Net Settlement Fund pursuant to the allocation formula set forth in paragraph 3 (C) of the

Settlement Agreement.




3
        Ms. Shuford calculated approximate shares at a 100%, 70%, and 50% claims rate for the
Court’s consideration. As reflected in Exhibit 1 to Ms. Shuford’ s declaration, she factored in
estimated attorneys’ fees, costs, settlement administration costs, and the allocation set aside for
corrective purposes.
4
        Capitalized terms not otherwise defined herein shall have the meaning ascribed thereto in
the Settlement Agreement.
5
        Due to incomplete records maintained by third-parties that provided drivers or
dispatchers to facilitate deliveries from Defendants’ Kentucky facilities, there may be additional
individuals who present claims in connection with the administration of this settlement.
Specifically, Plaintiff has identified 204 individuals (6 of whom Plaintiff only has first names
currently) and Ms. Shuford’s analysis is based on apportioning approximate shares to these 204
individuals as described fully in her declaration. Defendants have indicated that there may be as
many of 220 Class Members. Given that it is possible that additional Class Members may come
forward in response to the settlement notice being posted in local Kentucky newspapers, the
parties have agreed to set aside $20,000 to account for this issue and other disputes with respect
to individual settlement calculations. This $20,000 set aside was factored into Ms. Shuford’s
analysis. Those currently unidentified claimants will be paid from funds set aside for payment of
such claims in the Settlement Agreement.


                                                 4
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 5 of 29 - Page ID#:
                                   9732



          The proposed settlement reflects a reasonable compromise over hotly-contested issues

and provides an excellent recovery for Settlement Class Members with respect to their claims for

alleged violations by the Defendants of the Fair Labor Standards Act (“FLSA”) and Kentucky

Wage Act. If this litigation is not settled now, it is possible that the litigation would ultimately

result in no recovery for the Settlement Class Members or a recovery that is much less favorable

than the proposed settlement. See Lichten Decl. (attached as Exhibit 3) ¶ 12.

          Accordingly, the Parties respectfully request that the Court issue an order: 1) granting

preliminary approval of the Settlement Agreement; 2) preliminarily certifying the Rule 23

Settlement Class pursuant to Fed. R. Civ. P. 23 for purposes of settlement only; 3) preliminarily

appointing Plaintiff Daniel Davis as Class Representative; 4) preliminarily appointing Goodwin

& Goodwin, LLP, Lichten & Liss-Riordan, PC, and Craig Henry PLC as Class Counsel; 5)

approving the Notice to the Settlement Class Members; and 6) approving the proposed schedule

and procedure for the final approval of the Settlement Agreement. The Parties respectfully

submit that this motion should be granted because the Settlement Agreement satisfies all of the

criteria for approval and falls squarely within the range of reasonableness recognized by federal

courts.

II.       THE TERMS OF THE SETTLEMENT AGREEMENT

          A.     Calculation of the Net Settlement Fund and Distribution among the Settling
                 Plaintiffs

          The Settlement Class consists of approximately 198 known drivers and dispatchers who

performed delivery and dispatcher services from the subject pharmacies in Kentucky during the

period February 19, 2013 to March 25, 2018. The Settlement Agreement provides that each

Settling Plaintiff shall be eligible to receive his or her proportionate share of the Net Settlement

Fund, with a minimum payment of one hundred dollars ($100) for those working only a few



                                                   5
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 6 of 29 - Page ID#:
                                   9733



weeks. See Agreement, Article 3(C). The Net Settlement Fund is the Gross Settlement Fund—of

one million dollars ($1,000,000)—less the sum of (1) Attorneys’ Fees and Costs, (2) one-half of

the fees and expenses of the Claims Administrator, (3) the Allocation Correction Set-Aside

($20,000) and (4) the Service Payment ($5,000) to Plaintiff. Id. The Settlement Agreement

further provides that the Net Settlement Fund shall be divided into two Settlement Pools: the

Driver Settlement Pool and the much smaller Dispatcher Settlement Pool. Id.

       The Settlement Agreement provides that the Driver Settlement Pool is estimated to be

$545,166.67, which shall be allocated to Settlement Class Members who worked as delivery

drivers, approximately 192 Class Members. Id. Each delivery driver will receive his or her

proportionate share of the Driver Settlement Pool based upon the percentage of miles that the

driver drove during the Class Period compared to the class-wide total adjusted mileage based on

Plaintiff’s expert Eric Henson’s mileage calculations. Id. The mileage for drivers who were

FLSA opt-in members shall be adjusted upward using a multiplier of 1.2 in recognition of their

having opted into the FLSA part of the case during the pendency of this litigation. Id. In those

limited instances where the driver’s mileage calculations are unavailable, their mileage will be

estimated using the average mileage per delivery for the Settlement Class times the approximate

number of deliveries made by the driver as ascertained from the delivery data. Id.

       The Settlement Agreement provides that the amount of the Dispatcher Pool shall be

$25,000 and shall be allocated to Settlement Class Members who worked as dispatchers only,

approximately 12 Class Members. Id. Each dispatcher shall receive his or her proportionate share

of the Dispatcher Settlement Pool based upon the number of weeks worked by that dispatcher to

the total weeks worked by all dispatchers during the Class Period. Id. The number of weeks for




                                                 6
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 7 of 29 - Page ID#:
                                   9734



dispatchers who were FLSA opt-in members shall be adjusted upward using a multiplier of 1.2 in

recognition of their opting into the FLSA case. Id.

       Counsel will make reasonable efforts to contact Class Members who fail to cash their

settlement checks within 6 months of receipt so that they may be issued a new check for the

amount allocated under the Settlement Agreement. If after one year class members who have

failed to cash their checks do not request issuance of a new check, any remaining settlement

funds shall be donated cy-pres to Kentucky Legal Aid.

       B.      Notice of the Settlement to the Settlement Class Pool

       The Settlement Agreement provides that if the Agreement is preliminarily approved by

this Court, the Parties will provide a class list to the Claims Administrator that provides the best-

known information about the Settlement Class Members. See Agreement, Article 7(C)(i). The

Claims Administrator shall also conduct searches of available databases to attempt to identify

Class Members for whom the Parties do not provide complete identifying information. Id.

       The Settlement Agreement further provides that within thirty days after the Claims

Administrator has received the best-known information about the Settlement Class Members, the

Claims Administrator shall mail and email (where available) to the Settlement Class Members a

notice of the Settlement and consent and claim form in the form attached to the Agreement,

labeled Exhibit A. See Agreement, Article 7(C)(ii). The Notice shall inform the Settlement Class

Members of their eligibility to participate in the Settlement by submitting the consent and claim

form, thereby becoming a Settling Plaintiff, as well as their anticipated settlement allocation. Id.

       The Settlement Agreement additionally provides that the Claims Administrator shall

arrange for the notice attached as Exhibit C to the Settlement Agreement to be published on three

consecutive days in the Daily Independent, Lexington Herald Leader and Beattyville Enterprise,

or such other local papers in Ashland, Lexington or Beattyville deemed appropriate by the


                                                  7
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 8 of 29 - Page ID#:
                                   9735



Claims Administrator and which are distributed and have significant readership in Ashland,

Lexington, and Beattyville, Kentucky and surrounding communities. See Agreement, Article

7(C)(iii).

        After the initial issuance of notice, the Claims Administrator will mail and email (where

available) a reminder notice to individuals who have not yet submitted a Valid Claim Form

within thirty days of the initial issuance of notice. See Agreement, Article 7(C)(iv). The Claims

Administrator shall also provide a secure claims process for on-line claims submission. Id. The

Claims Administrator shall also be permitted to make phone calls to class members, and shall do

so, to remind them of their right to submit a Valid Claim Form.

        C.     Release of Claims

        The Settlement Agreement provides that the Named Plaintiff shall release Defendants

and other Released Parties from any and all suits, actions, causes of action, claims, or demands

based on putative violations of any state or local law (both statutory and common law) or federal

law pertaining to hours of work or payment of wages, including all possible claims under the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq. that were asserted or could have been asserted

in the Litigation with respect to work performed in Kentucky, from the beginning of time until

March 25, 2018. See Agreement, Article 4(A).

        The Settlement Agreement further provides that the Settling Plaintiffs and Existing Opt-

ins shall release Defendants and other Released Parties of all wage and hour claims (state and

federal) arising from the facts alleged or that could have been alleged as related to the facts pled

in the complaint during the class period of February 19, 2013 through March 25, 2018. Id.,

Article 4(B)(i). The limited release specifically excludes any claims, including wage and hour

claims, that Settling Plaintiffs and Existing Opt-ins may have as a result of holding any other

position with Omnicare other than as an independent contractor driver or dispatcher. Id.


                                                  8
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 9 of 29 - Page ID#:
                                   9736



        Settlement Class Members who do not submit a Valid Claim Form but who also do not

opt out of the settlement, will not release FLSA claims but will release state law claims arising

from the facts alleged or that could have been alleged as related to the facts plead in the

complaint during the during the class period of February 19, 2013 through March 25, 2018. Id.,

Article 4(B)(ii). Excluded from the release are any claims which cannot be waived by law,

including the right to file a charge with or participate in an investigation conducted by any state,

or local government agency. Id. This limited release also specifically excludes any claims,

including wage and hour claims, that Settlement Class Members may have as a result of holding

any other position with Omnicare other than as an independent contractor driver or dispatcher.

Id.

        D.      Attorneys’ Fees and Costs

        The Settlement Agreement provides for an award of attorney’s fees for Class Counsel

amounting to one-third of the Gross Settlement Fund (i.e., $333,333.33). Class Counsel may also

apply for up to half of their litigation costs and expenses from the Gross Settlement Fund in

addition to their requested attorneys’ fees. See Agreement, Article 3(F). The Settlement

Agreement further provides that any amount allocated as attorneys’ fees and costs under this

paragraph, but not approved by the Court, shall be re-allocated to the Net Settlement Fund, to be

proportionally distributed to the Settling Plaintiffs. Id.

III.    DISCUSSION

        The Parties respectfully request that the Court enter the accompanying proposed Order

preliminarily approving the Settlement.




                                                   9
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 10 of 29 - Page ID#:
                                    9737



        A.      Applicable Legal Standard

                1.      Legal Standard for Approval of FLSA Settlements

        The FLSA provides that “[a]ny employer who violates the provisions of section 206 or

 207 of this title shall be liable to the employee . . . affected in the amount of their unpaid

 minimum wages, or their unpaid overtime compensation, as the case may be . . . .” 29 U.S.C. §

 216(b). The FLSA’s provisions are mandatory and, generally, are not subject to bargaining,

 waiver, or modification by contract or private settlement. Brooklyn Sav. Bank v. O’Neil, 324

 U.S. 697, 706 (1945); see also Crawford v. Lexington-Fayette Urban Cnty. Gov., Civil Action

 No. 06-299-JBC, 2008 WL 4724499, at *2 (E.D. Ky. Oct. 23, 2008) (“Employees are guaranteed

 certain rights by the FLSA, and public policy requires that these rights not be compromised by

 settlement.”). The two limited circumstances in which FLSA claims may be compromised are (1)

 when the Secretary of Labor supervises the settlement pursuant to 29 U.S.C. § 216(c) or (2)

 when a court reviews and approves a settlement in a private action for back wages under 29

 U.S.C. § 216(b)—the situation applicable here. Cheeks v. Freeport Pancake H., Inc., 796 F.3d

 199, 206 (2d Cir. 2015); Lynn’s Food Stores, Inc. v. United States, U.S. Dep’t of Labor, 679

 F.2d 1350, 1353 (11th Cir. 1982); Diaz v. New Work City, Inc., 2017 WL 4682345, at *2 (N.D.

 Ohio Oct. 18, 2017).

        When parties bring a proposed settlement of an FLSA claim before a court, the Court

 must scrutinize the settlement to determine whether it is a fair and reasonable resolution of a

 bona fide dispute. Lynn’s Food, 679 F.2d at 1354-55; see also Steele v. Staffmark Invs., LLC,

 172 F. Supp. 1024, 1025 (W.D. Tex. 2016). “The existence of a bona fide dispute serves as a

 guarantee that the parties have not manipulated the settlement process to permit the employer to

 avoid its obligations under the FLSA.” Diaz, 2017 WL 4682345, at *2. If a settlement in an

 FLSA suit reflects “a reasonable compromise over issues,” such as FLSA coverage or


                                                   10
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 11 of 29 - Page ID#:
                                    9738



 computation of back wages that are “actually in dispute,” the court may approve the settlement

 “in order to promote the policy of encouraging settlement of litigation.” Lynn’s Food, 679 F.2d

 at 1354. The Court “must take an active role in approving the settlement agreement to ensure that

 it is not the result of the employer using its superior bargaining position to take advantage of the

 employee.” Rakip v. Paradise Awnings Corp., 514 F. App’x 917, 919-20 (11th Cir. 2013);

 Steele, 172 F. Supp. at 1026 (“. . . based on the unique purpose of the FLSA and the unequal

 bargaining power between employees and employers, this Court finds that FLSA settlements

 require approval by either the Department of Labor or a court.”). “The court should approve the

 compromise only if the compromise is reasonable to the employee and furthers implementation

 of the FLSA in the workplace.” See Wingrove v. D.A. Techs., Inc., No. 1:10-CV-3227-HLM-

 WEJ, 2011 WL 7307626, at *1 (N.D. Ga. Feb. 11, 2011), report and recommendation adopted,

 2011 WL 7324219 (N.D. Ga. Feb. 14, 2011) (quoting Dees v. Hydradry, Inc., 706 F. Supp. 2d

 1227, 1237 (M.D. Fla. 2010)); see also Rotuna v. W. Customer Mgmt. Group LLC, No.

 4:09CV1608, 2010 WL 2490989 (N.D. Ohio June 15, 2010) (quoting Collins v. Sanderson

 Farms, Inc., 568 F.Supp.2d 714, 719 (E.D. La. 2000) (further citation omitted)) (in evaluating a

 proposed FLSA settlement, the district court must “ensure that the parties are not, via settlement

 of [the] claims, negotiating around the clear FLSA requirements of compensation for all hours

 worked, minimum wages, maximum hours, and overtime.’”). “The Court should also consider

 the following factors: the risk of fraud or collusion, the complexity, expense, and likely duration

 of the litigation, the amount of discovery completed, the likelihood of success on the merits, and

 the public interest in settlement.” Crawford, 2008 WL 4724499, at *3, citing Int’l Union, United

 Auto., Aerospace, and Agr. Implement Workers of Am. v. Gen. Motors Corp., 497 F.3d 615, 631

 (6th Cir. 2007); Granada Invs., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th Cir.1992). The




                                                  11
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 12 of 29 - Page ID#:
                                    9739



 Settlement Agreement in this case meets the requirements for fairness and reasonableness with

 respect to the FLSA Collective Members and furthers the implementation of the FLSA.

                2.      Legal Standard for Preliminary Approval of Rule 23 Class Action
                        Settlement

        “Rule 23(e) provides that ‘[a] class action shall not be dismissed or compromised without

 the approval of the court . . . .’” In re Telectronics Pacing Sys., Inc., 137 F. Supp. 2d 985, 1008

 (S.D. Ohio 2001) (quoting Fed. R. Civ. P. 23(e)). “[T]he standard developed by the courts is to

 determine whether the proposed ‘settlement is fair, adequate, and reasonable under the

 circumstances, as well as consistent with public interests’, and whether the interests of the class

 as a whole are better served if the litigation is resolved by the settlement rather than if pursued to

 a verdict by a jury.” Id. (citing Bailey v. Great Lakes Canning, Inc., 908 F.2d 38, 42 (6th

 Cir.1990); In re Rio Hair Naturalizer Prod. Litig., No. MDL 1055, 1996 WL 780512, at *9 n. 11

 (E.D. Mich. Dec. 20, 1996)). Fed. R. Civ. P. 23(e) outlines a two-step process by which district

 courts first determine whether a proposed class action settlement warrants preliminary approval

 and then, after notice of the settlement is given to class members, whether final approval is

 justified. See Manual For Complex Litig. (Third) § 30.41, at 236–37.

        The Parties seek preliminary approval pursuant to Fed. R. Civ. P. 23(e). At the

 preliminary approval stage, “intrusion upon what is otherwise a private consensual agreement

 negotiated between the parties to a lawsuit must be limited to the extent necessary to reach a

 reasoned judgment that the agreement is not the product of fraud or overreaching by, or collusion

 between, the negotiating parties, and that the settlement, taken as a whole, is fair, reasonable and

 adequate to all concerned.” In re Inter-Op Hip Prosthesis Liab. Litig., 204 F.R.D. 330, 350 (N.D.

 Ohio 2001) (quoting Officers for Justice v. Civil Serv. Comm’n of the City and County of San

 Francisco, 688 F.2d 615, 625 (9th Cir.1982), cert. denied, 459 U.S. 1217, 103 S. Ct. 1219, 75



                                                  12
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 13 of 29 - Page ID#:
                                    9740



 L.Ed.2d 456 (1983)); see also Clark Equip. Co. v. Int’l Union, Allied Indus. Workers of Am.,

 AFL-CIO, 803 F.2d 878, 880 (6th Cir. 1986) (indicating that at the preliminary approval stage,

 courts must review proposed class action settlements to ensure that they are not “the product of

 fraud or overreaching by, or collusion between, the negotiating parties and that the settlement,

 taken as a whole, is fair, reasonable and adequate to all concerned.”). “Thus, the Court, at this

 juncture, is not obligated to, nor could it reasonably, undertake a full and complete fairness

 review.” Id.; see also Manual For Complex Litig. (Third), § 21.63 (“At the stage of preliminary

 approval, the questions are simpler, and the court is not expected to, and probably should not,

 engage in analysis as rigorous as is appropriate for final approval.”).

         B.     The Terms of the Proposed Settlement Are Fair, Adequate and Reasonable
                and Resolve A Bona Fide Dispute

         The Settlement meets the standard for approval under both the FLSA and Rule 23. To

 approve the Agreement, the Court must find that (1) the litigation involves a bona fide dispute,

 (2) the proposed settlement is fair and equitable to all parties concerned, and (3) the proposed

 settlement contains a reasonable award of attorneys’ fees.6 See Lynn’s Food Stores, 679 F.2d at

 1354.

                1.      A Bona Fide Dispute Existed Between the Parties

         “The fairness of each settlement turns in large part on the bona fides of the parties’ legal

 dispute.” See United Auto Workers, 497 F.3d at 631. This inquiry does not require a court to

 “decide the merits of the case or resolve unsettled legal questions,” but does require “weighing

 the plaintiff’s likelihood of success on the merits against the amount and form of the relief

 offered in the settlement.” Id., citing Carson v. Am. Brands, Inc. 450 U.S. 79, 88 n.14 (1981). A


 6
        See Ware v. CKF Enterprises, Inc., No. CV 5:19-183-DCR, 2020 WL 2441415, at *17
 (E.D. Ky. May 12, 2020) (“the common fund approach can be appropriate in cases involving
 settlement funds paid to a FLSA collective and a Rule 23 class.”)


                                                  13
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 14 of 29 - Page ID#:
                                    9741



 district court may find that a proposed settlement agreement resolves a bona fide dispute when it

 “reflect[s] a reasonable compromise over issues, such as FLSA coverage or computation of back

 wages that are actually in dispute.” Lynn’s Food Stores, 679 F.2d at 1354. In reviewing a

 proposed FLSA settlement, “a court must scrutinize the proposed settlement for fairness, and

 determine whether the settlement is a ‘fair and reasonable resolution of a bona fide dispute over

 FLSA provisions.’” Bartlow v. Grand Crowne Resorts of Pigeon Forge, No. 3:11-CV-400, 2012

 WL 6707008, at *1 (E.D. Tenn. Dec. 26, 2012) (quoting Lynn’s Food Stores, 679 F.2d at 1355).

        Plaintiff’s Complaint alleges that Defendants were joint employers of Plaintiff and

 similarly situated individuals who contracted with Act Fast. Accordingly, Plaintiff alleges, he

 and other similarly situated drivers and dispatchers were denied minimum wages and statutorily

 required overtime payments (after accounting for unreimbursed work expenses, alleged kick-

 backs, and unpaid overtime) in violation of the FLSA and Kentucky state law. See Dkt 1.

 Specifically, Plaintiffs contend that they were joint employees of Defendants as a matter of

 economic reality and Kentucky law and were not subject to any exemption from state and federal

 statutory wage protections. Defendants deny these allegations and assert numerous defenses they

 believe would defeat Plaintiffs’ claims in whole or in part. Specifically, Defendants have argued

 that they were not joint employers of Plaintiff and allegedly similarly situated drivers and

 dispatchers, that Plaintiff and the alleged collective and class did not suffer any damages, and

 that class and collective action treatment of the Plaintiffs’ claims is not appropriate, given the

 various arguments set forth fully in Defendants’ opposition to Plaintiff’s motion for class

 certification. Lichten Decl. ¶ 10. Further, absent settlement, the parties were likely to file

 competing motions for summary judgment on various issues and Defendants had indicated that

 they intended to file a Daubert motion in an effort to disqualify Plaintiff’s expert with respect to




                                                   14
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 15 of 29 - Page ID#:
                                    9742



 his crucial damage analysis/methodology. If the Court determined that factual disputes precluded

 summary judgment, a fact-intensive trial would be necessary and appeals may have followed. Id.

 ¶ 11.

         The agreed-upon Gross Settlement Amount was carefully negotiated based on extensive

 discovery, a substantial investigation by Plaintiff’s Counsel, and the review and analysis of

 documents and data obtained in discovery as well as the legal arguments set forth by both parties

 in their briefing at the Rule 23 class certification stage. The Settlement Agreement specifically

 accounts for the risks faced by each side in the class certification and summary judgement stages

 of this hotly contested litigation. The risks in this case are substantial for both sides. Thus, a bona

 fide dispute exists.

                 2.     The Proposed Settlement Is Fair and Reasonable

         Because the Sixth Circuit Court of Appeals has not definitively set out FLSA-specific

 criteria to use when assessing the fairness and reasonableness of a proposed settlement

 agreement, district courts have looked to the same factors used in evaluating the fairness of class

 action settlements under Fed. R. Civ. P. 23. Crawford v. Lexington-Fayette Urb. County Govt.,

 CIV. A. 06-299-JBC, 2008 WL 4724499, at *3 (E.D. Ky. Oct. 23, 2008) (citing Int’l Union,

 United Auto., Aerospace, and Agr. Implement Workers of Am. v. Gen. Motors Corp., 497 F.3d

 615, 631 (6th Cir. 2007)). These factors include: (1) the risk of fraud or collusion; (2) the

 complexity, expense and likely duration of the litigation; (3) the amount of discovery engaged in

 by the parties; (4) the likelihood of success on the merits; (5) the opinions of class counsel and

 class representatives; (6) the reaction of absent class members; and (7) the public interest. Int’l

 Union, 497 F.3d at 631.

         Here, the Gross Settlement Amount provides the Settlement Class Members with

 recovery of alleged unpaid wages, and it was carefully negotiated based on factual discovery, a


                                                   15
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 16 of 29 - Page ID#:
                                    9743



 substantial investigation by Plaintiff’s Counsel, and the review and analysis of all factual and

 legal arguments advanced by both parties throughout the course of this litigation. See Lichten

 Decl. ¶ 14. Specifically, the Gross Settlement Amount will be divided into two Settlement Pools:

 the Driver Settlement Pool and the Dispatcher Settlement Pool. The amount of the Driver

 Settlement Pool will be allocated to Settlement Class Members who worked as delivery drivers,

 and each delivery driver shall receive his or her proportionate share of the Driver Settlement

 Pool based upon the percentage of miles that the driver drove during the Class Period compared

 to the class-wide total adjusted mileage based on the mileage calculations of Plaintiff’s expert,

 Eric Henson.7 See Agreement, Article 3(C). Therefore, individuals who drove more miles during

 the claims period (and therefore were more likely to incur substantial damages based on

 unreimbursed work expenses) will receive a greater share compared to drivers who drove fewer

 miles during the claims period. The amount of the second pool, the Dispatcher Settlement Pool,

 will be allocated to Settlement Class Members who worked as dispatchers. Each dispatcher shall

 receive his or her proportionate share of the Dispatcher Settlement Pool based upon the number

 of weeks worked by that dispatcher—as determined by reference to pay stubs—compared to the

 total weeks worked by all dispatchers during the Class Period. Id.

        Importantly, because Section 216(b) of the FLSA requires individuals to opt in to the

 case in order to participate, the Settlement provides certain relief for members of the Settlement

 Class Pool who may not have been willing or able to join the action during the pendency of this

 litigation. Because Settlement Class Members must submit a Claim Form to recover a Settlement




 7
        In those limited instances where the driver’s mileage calculations are unavailable, their
 mileage will be estimated using the average mileage per delivery for the Settlement Class times
 the approximate number of deliveries made by the driver as ascertained from the delivery data.


                                                 16
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 17 of 29 - Page ID#:
                                    9744



 Award8, it is likely that less than 100% of the Settlement Class Pool will submit Claim Forms.

 Lichten Decl. ¶ 15; Agreement ¶¶ 11(h), 15. Accordingly, while the claims rate cannot be

 determined until Final Approval, it is expected that individuals in the Settlement Class Pool who

 choose to participate in the non-reversionary settlement will receive a larger share of the Gross

 Settlement Amount than compared to Ms. Shuford’s allocation estimate at a claims rate of 100%.

 See Exhibit 1 to Shuford Decl. The estimated allocation to Class Members reflected in Ms.

 Shuford’s calculations is even after deductions for attorneys’ fees and costs are made from the

 Gross Settlement Amount. Based on the data currently available to counsel, up to approximately

 186 drivers total may file claims forms to and receive a proportionate share of the Driver

 Settlement Pool, and up to approximately 12 dispatchers total may opt in to and receive a

 proportionate share of the Dispatcher Settlement Pool (plus approximately 22 Class Members

 who have been identified as having performed work during the claims period, but whose contact

 information is not presently known). Thus, subject to the aforementioned formulas for

 determining class members’ proportionate shares, approximately 198 to 220 class members (or

 fewer if valid claims forms are not filed) will share in the Gross Settlement Amount of

 $1,000,000 minus deductions for attorneys’ fees, costs, and Plaintiff’s one-half share of

 settlement administration fees.

        The proposed allocation formula is also fair and reasonable and should be approved. See

 Amos v. PPG Indus., 2019 WL 3889621, at *10 (S.D. Oh. August 16, 2019) (“An allocation

 formula need only have a reasonable, rational basis, particularly if recommended by experienced

 and competent class counsel.”), citing In re Crocs, Inc., Securities Litigation, 306 F.R.D. 672,




 8
         The Claims Administrator will notify class members by multiple means of the settlement
 and eligibility to participate in the settlement.


                                                 17
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 18 of 29 - Page ID#:
                                    9745



 692 (D. Colo. 2014); see also In re Auto Parts Antitrust Litig., 2019 U.S. Dist. LEXIS 219819, at

 *89 (E.D. Mich. Dec. 20, 2019) (“Accordingly, as courts have observed, ‘[a] district court’s

 ‘principal obligation’ in approving a plan of allocation ‘is simply to ensure that the fund

 distribution is fair and reasonable as to all participants in the fund.’”), citing Sullivan v. DB

 Investments, Inc., 667 F.3d 273, 326 (3d. Cir. 2011). Under the proposed allocation formula,

 each Settling Plaintiff will receive a settlement award.

        Where, in comparison to the proposed Settlement, proceeding with litigation would

 require a substantial amount of time to yield a benefit to the Settlement Class Members, it is an

 indication that the proposed settlement is fair, reasonable, and adequate. See Houston v. URS

 Corp., No. 1:08cv203 (AJT/JFA), 2009 WL 2474055, at *5 (E.D. Va. Aug. 7, 2009)) (“When a

 settlement agreement has been the subject of arms-length bargaining, with class counsel in a

 position to evaluate accurately the chances of the class prevailing if the case went to trial and

 where no objections are raised by any of the affected parties, there is a strong presumption in

 favor of the settlement.”); see also Crawford, 2008 WL 4724499, at *6 (approving FLSA

 settlement that was “the product of arm’s-length, good-faith settlement negotiations” in a case

 which “presented many difficult legal questions”). Here, the complexity and expense of

 proceeding with litigation is outweighed by the efficiency and financial relief presented by the

 Settlement Agreement.

        The Settlement is the result of contested litigation, factual discovery, and arm’s-length

 negotiations. Lichten Decl. ¶ 14. It was reached only after the Parties exchanged extensive

 written discovery and delivery data, engaged in comprehensive expert discovery, and conducted

 a full-day mediation session, followed by extensive further discussions between the Parties. Id.

 As described above, Plaintiffs’ Counsel extensively investigated the applicable law, and applied




                                                   18
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 19 of 29 - Page ID#:
                                    9746



 it to the relevant facts, taking into account the potential defenses available to Defendants. Id.

        Plaintiff’s Counsel are experienced and respected litigators with substantial experience in

 the area of wage and hour class litigation. Id. at ¶¶ 3-7. Based on Plaintiff’s Counsel’s

 knowledge and expertise in this area of law, Plaintiff’s Counsel believe this Settlement will

 provide a substantial benefit to the Eligible Class Members and Settlement Class Members. Id. at

 ¶ 7. In summary, the proposed Agreement is the product of careful factual and legal research and

 arm’s-length negotiations between the Parties.

        C.      The Service Award Is Justified and Should Be Approved

        Pursuant to the Settlement Agreement, Defendants have agreed to pay Plaintiff Davis a

 service award in the amount of Five Thousand Dollars ($5,000.00) for his efforts in bringing and

 prosecuting this matter, and in addition, for his broader general release against Defendants

 (which the named Plaintiff has agreed to). See Settlement Agreement (Ex. 1) at ¶ 3(E).

        Courts routinely approve incentive awards to compensate named plaintiffs for their

 efforts in bringing a case. See, e.g., Dillworth v. Case Farms Processing, Inc., 5:08-CV-1694,

 2010 WL 776933, at *7 (N.D. Ohio Mar. 8, 2010) (quoting Cullen v. Whitman Med. Corp., 197

 F.R.D. 136, 145 (E.D. Pa. 2000)) (approving service awards of $6,000.00 and $4,000.00 to the

 named plaintiffs) (“Such awards are not uncommon, and ‘courts routinely approve incentive

 awards to compensate named plaintiffs for the services they provided and the risks they incurred

 during the course of the class action litigation.’”); Frank v. Eastman Kodak Co., 228 F.R.D. 174,

 187 (W.D.N.Y. 2005) (noting that service awards are especially appropriate in employment

 litigation where “the plaintiff is often a former or current employee of the defendant, and thus, by

 lending his name to the litigation, he has for the benefit of the class as a whole, undertaken the




                                                  19
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 20 of 29 - Page ID#:
                                    9747



 risk of adverse actions by the employer or co-workers.”).9

        Here, Plaintiff worked closely with Plaintiff’s Counsel, providing background

 information about his employment, information about Defendants’ policies and practices and

 information concerning the allegations in this lawsuit, responding to discovery requests, and

 being deposed at length. These efforts assisted Class Counsel in obtaining a substantial benefit

 for the Settlement Class. Lichten Decl. ¶ 7. Plaintiff is also providing a broader release of claims

 to Defendants. In addition, Plaintiff took the significant risk of representing the interests of his

 fellow employees, including risking his reputation in his community and future employment

 opportunities for publicly bringing suit against a large corporation. For all these reasons, the

 service award requested by Plaintiff is warranted.

        The service award requested in this case is also in line with those approved in wage and

 hour collective and class actions in wage and hour cases. See Castillo v. Noodles & Co., 16-CV-

 03036, 2016 WL 7451626, at *2 (N.D. Ill. Dec. 23, 2016) (approving service awards of

 $10,000.00 to each of the named plaintiffs in FLSA case); see also Karic v. Major Auto. Co.,

 Inc., No. 09 CV 5708 (CLP), 2016 WL 1745037, at *8 (E.D.N.Y. Apr. 27, 2016) (approving

 $20,000.00 service award to each of the seven named plaintiffs); In re Janney Montgomery Scott

 LLC Fin. Consultant Litig., No. 06–3202, 2009 WL 2137224, at *12 (E.D. Pa. July 16, 2009)

 (approving $20,000.00 incentive payments in FLSA and Pennsylvania wage and hour case). For

 these reasons, the service award payment of $5,000.00 to Plaintiff Davis should be approved as



 9
         See also Sand v. Greenberg, No. 08-cv-7840, 2011 WL 7842602, at *3 (S.D.N.Y. Oct. 6,
 2011) (approving service awards in FLSA case as reasonable and finding that plaintiffs “took
 risks by putting their names on this lawsuit,” including the risk of “blacklisting and other more
 subtle forms of retaliation”); Craig v. Rite Aid Corp., No. 4:08-cv-2317, 2013 WL 84928, at *13
 (M.D. Pa. Jan. 7, 2013), appeal dismissed (3d Cir. Feb. 20, 2013) (“[N]amed plaintiffs in FLSA
 or state wage and hour claims are often retaliated against in the industry as a result of their
 obvious participation in such litigation.”).


                                                   20
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 21 of 29 - Page ID#:
                                    9748



 fair and reasonable.

        D.      The Court Should Preliminarily Certify the Rule 23 Settlement Class Under
                Fed. R. Civ. P. 23

        In order to obtain class certification, a party must show that all four prerequisites of Rule

 23(a) are met and that the case qualifies as at least one of the matters identified in Rule 23(b).

 See Davis v. Cintas Corp., 717 F.3d 476, 484 (6th Cir. 2013). A case may be certified as a class

 action under Rule 23 when:

        (1)     the class is so numerous that joinder of all members is impracticable;
        (2)     there are questions of law or fact common to the class;
        (3)     the claims or defenses of the representative Parties are typical of the claims or
                defenses of the class; and
        (4)     the representative Parties will fairly and adequately protect the interests of the
                class.

 Fed. R. Civ. P. 23(a). These four threshold requirements are commonly referred to as

 “numerosity,” “commonality,” “typicality,” and “adequacy of representation.” See Gen. Tel. Co.

 of the Sw. v. Falcon, 457 U.S. 147, 157 (1982); In re Whirlpool Corp. Front-Loading Washer

 Products Liability Litigation, 722 F.3d 838, 850 (6th Cir. 2013).10

        Federal Rule of Civil Procedure 23(b)(3) permits courts to certify a class in cases where

 “questions of law or fact common to class members predominate over any questions affecting


 10
         In evaluating a Settlement Agreement under Rule 23, courts may consider the litigation
 history to determine whether the Settlement is fair and should be preliminarily approved. See
 Miller v. Charter Nex Films - Delaware, OH, Inc., No. 2:18-CV-1341, 2020 WL 2896913, at *6
 (S.D. Ohio June 2, 2020) (“the parties’ motion practice to date, the amount of discovery
 exchanged, and the Court’s familiarity with the status of the litigation, the Court finds that the
 proposed Agreement falls ‘within the range of possible approval.’, quoting Armstrong v. Bd. of
 Sch. Dirs., 616 F.2d 305, 314 (7th Cir. 1980), overruled on other grounds in Felzen v. Andreas,
 134 F.3d 873, 875 (7th Cir. 1998)). Here, the litigation history strongly supports a finding that
 both parties hotly contested crucial legal issues throughout the proceedings and this Settlement is
 the result of a fair and reasonable compromise (considering the risk of further litigation on both
 sides). Courts routinely approve settlements that are the product of similar arm’s length
 negotiations in so-called “hybrid” FLSA and Rule 23 wage and hour litigation. See, e.g.,
 Walburn v. Lend-A-Hand Servs., LLC, No. 2:19-CV-00711, 2020 WL 2744101, (S.D. Ohio
 May 26, 2020).


                                                  21
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 22 of 29 - Page ID#:
                                    9749



 only individual members,” and “a class action is superior to other available methods for fairly

 and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The substantive terms

 of the settlement agreement may factor into certain aspects of the certification calculus. See

 Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 619 (1997).

        Here, Plaintiff moves for preliminary certification of the Settlement Class under Fed. R.

 Civ. P. 23(b)(3) and requests that the Court provisionally find that all of the requirements for

 class certification are satisfied for settlement purposes only. Pursuant to the terms of the

 Settlement Agreement, Defendants have stipulated that, for settlement purposes only, the

 requisites for establishing class certification pursuant to Fed. R. Civ. P. 23 with respect to the

 Settlement Class Members have been and are met. See Agreement ¶ 1(W). Defendants reserve

 the right to oppose class certification if the agreed-upon settlement is not approved or does not

 come to pass for other reasons. Similarly, Plaintiffs reserve their right to renew their motion for

 class certification of delivery drivers if the Settlement Class is not approved. Moreover, in

 evaluating the propriety of this class settlement, the Court need not assess manageability, and the

 parties take no position on that issue in seeking approval.

                1.      The Settlement Class Is Sufficiently Numerous

        To meet the numerosity requirement of Fed. R. Civ. P. 23(a)(1), a putative class must be

 so numerous that joinder of all members is impracticable. Young v. Nationwide Mut. Ins. Co.,

 693 F.3d 532, 541 (6th Cir. 2012) “[W]hile there is no strict numerical test, ‘substantial’

 numbers usually satisfy the numerosity requirement.” Daffin v. Ford Motor Co., 458 F.3d 549,

 552 (6th Cir. 2006) (citing In re Am. Med. Sys., 75 F.3d 1069, 1079 (6th Cir.1996)). “The

 modern trend for meeting the numerosity factor is to require at a minimum between 21 and 40

 class members.” United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv.

 Workers Int’l Union, AFL-CIO-CLC v. Kelsey-Hayes Co., 290 F.R.D. 77, 81-82 (E.D. Mich.


                                                  22
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 23 of 29 - Page ID#:
                                    9750



 2013) (quotation omitted). See also Fradkin v. Ernst, 98 F.R.D. 478,487 (N.D. Ohio 1983)

 (“[t]he Sixth Circuit has held that a class of 35 members is sufficient to meet the [numerosity]

 requirement” (citing Afro Am. Patrolmen’s League v. Duck, 503 F.2d 294, 298 (6th Cir. 1974).

 Further, although no minimum number of class members is required, many courts presume

 numerosity is satisfied where there are likely at least 40 potential class members. See Andrews

 Farms v. Calcot, Ltd., 258 F.R.D. 640, 651 (E.D. Cal. 2009) (citing Consol. Rail Corp. v. Town

 of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995)) (noting that numerosity is generally satisfied

 where there are at least 40 putative class members).

         The proposed Settlement Class here easily meets the numerosity requirement because at

 least 198 Settlement Class Members have been identified through third party pay and tax

 records, delivery data, and other records obtained during discovery.

                 2.      The Settlement Class Seeks Resolution of Common Questions

         The commonality requirement of Fed. R. Civ. P. 23(a)(2) is satisfied where there are

 questions of law or fact common to the class. Young v. Nationwide Mut. Ins. Co., 693 F.3d 532,

 542 (6th Cir. 2012) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349, n. 5 (2011))

 (“To demonstrate commonality, the plaintiffs’ ‘claims must depend on a common contention …

 of such a nature that it is capable of classwide resolution—which means that determination of its

 truth or falsity will resolve an issue that is central to the validity of each one of the claims in one

 stroke.’”).

         Here, Plaintiffs’ and the Settlement Class Members’ claims each arise from Defendants’

 alleged joint employment of drivers and dispatchers performing work related to its long-term

 care pharmacies in Kentucky. Most notably, questions of employment classification under

 Kentucky’s Wage Act, and whether all workers were paid in compliance with state wage laws,

 are common to the class. It has been found that Kentucky’s unique wage statute lends itself to


                                                   23
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 24 of 29 - Page ID#:
                                    9751



 class-wide resolution. See In re FedEx Ground Package Sys., Inc., Employment Practices Litig.

 (“FedEx I”), 283 F.R.D. 427, 448 (N.D. Ind. 2008) (granting class certification to a Kentucky

 class of delivery drivers classified as independent contractors and holding that “none [of the

 Kentucky employment factors] require such individualized analysis as to make class certification

 inappropriate.”). Further, class certification has been granted in cases involving similar expense

 reimbursement issues. See Brandenburg v. Cousin Vinny’s Pizza, LLC, No. 3:16-CV-516, 2018

 WL 5800594, at *2 (S.D. Ohio Nov. 6, 2018) (granting class certification in a delivery driver

 case where the Ohio state minimum wage claims involved the common issues of “the extent of

 delivery driver[s’] reimbursement for their expenses” and “whether the delivery drivers were

 adequately reimbursed for their delivery expenses”).

        Plaintiff has adequately shown that there are common questions of law and fact. 11

                3.      The Claims of the Named Plaintiff Is Typical of the Settlement Class

        The typicality requirement of Fed. R. Civ. P. 23(a)(3) is satisfied for purposes of

 preliminarily approving the settlement, because Plaintiff’s claims are reasonably coextensive

 with those of absent Settlement Class Members, and because the claims arise from a single

 misclassification scheme and a single set of legal theories. See Young, 693 F.3d at 542 (citing

 Sprague v. Gen. Motors Corp., 133 F.3d 388, 399 (6th Cir. 1998)) (typicality requires that “the

 representative’s interests will be aligned with those of the represented group, and in pursuing his


 11
         While dispatchers and drivers did not share the exact same job duties, the legal injury that
 they suffered from being misclassified and deprived of overtime and reimbursements remains the
 same, which is sufficient for certification here, “[g]iven that the requirements for a settlement
 class are generally less onerous than those for a trial class.” See In re Sears, Roebuck & Co.
 Front-Loading Washer Products Liability Litigation, 2016 WL 772785, at *8 (N.D. Ill. 2016).
 Moreover, “[c]onfronted with a request for settlement-only class certification, a district court
 need not inquire whether the case, if tried, would present intractable management problems.”
 Walburn v. Lend-A-Hand Servs., LLC, 2020 U.S. Dist. LEXIS 91853 (S.D. Oh. May 26, 2020),
 citing Groshek v. Great Lakes Higher Educ. Corp., No. 15-cv-143-jdp, 2016 U.S. Dist. LEXIS
 125089, at *8 (W.D. Wis. Apr. 13, 2016).


                                                 24
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 25 of 29 - Page ID#:
                                    9752



 own claims, the named plaintiff will also advance the interests of the class members.”).

 Plaintiff’s claims alleging misclassification and unpaid wages under Kentucky law are typical of

 the claims of the Settlement Class.

                 4.      Plaintiff’s Counsel and Plaintiff Meet the Adequacy Requirements of
                         the Settlement Class

         To meet the adequacy of representation requirement of Fed. R. Civ. P. 23(a)(4), a “class

 representative must be part of the class and possess the same interest and suffer the same injury

 as the class members.” Young, 693 F.3d at 543 (citing Amchem Prod., Inc. 521 U.S. at 625–26).

 The adequacy of representation requirement is met here because Plaintiff has the same interests

 as the Settlement Class Members. There is no conflict between Plaintiff and the Settlement Class

 in this case, and Plaintiff’s claims are in line with the claims of the class. Plaintiff has and will

 continue to assert the interests of the Settlement Class aggressively and competently, and

 Plaintiff’s Counsel is skilled and experienced in wage and hour class action litigation. See

 Lichten Decl. ¶¶ 3-7; Goodwin Decl. (Ex. 4) ¶¶ 3-7.

                 5.      The Settlement Class Satisfies the Predominance and Superiority
                         Requirements of Fed. R. Civ. P. 23(b)(3)

         Under Fed. R. Civ. P. 23(b)(3), class certification is appropriate if the Court finds that the

 questions of law or fact common to the members of the class predominate over any questions

 affecting only individual members and that a class action is superior to other available methods

 for the fair and efficient adjudication of the controversy. The predominance inquiry is about

 whether a “common question is at the heart of the litigation.” Powers v. Hamilton County Public

 Defender Comm., 501 F.3d 592, 619 (6th Cir. 2007). “In discerning whether a putative class

 meets the predominance inquiry, courts are to assess ‘the legal or factual questions that qualify

 each class member’s case as a genuine controversy,’ and assess whether those questions are

 ‘subject to generalized proof, and thus applicable to the class as a whole.’ ” Peck v. Air Evac


                                                   25
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 26 of 29 - Page ID#:
                                    9753



 EMS, Inc., No. CV 5: 18-615-DCR, 2019 WL 3219150, at *4 (E.D. Ky. July 17, 2019), quoting

 Sandusky Wellness Center, LLC v. ASD Specialty Healthcare, Inc., 863 F.3d 460, 468 (6th Cir.

 2017).

          For the reasons discussed above, the Settlement Class satisfies the predominance

 requirement. In addition, allowing the Settlement Class Members the opportunity to participate

 in a class settlement that yields an immediate and substantial benefit is highly superior to having

 a multiplicity of individual and duplicative proceedings in this Court. It is also superior to the

 alternative of leaving these important labor rights unaddressed due to the difficulty of finding

 legal representation and filing claims on an individual basis. Indeed, this Court has recently

 found that “a class action in this district appears to be the superior method to resolve the

 [alleged] misclassification issue.” Ware v. CKF Enterprises, Inc., No. CV 5:19-183-DCR, 2020

 WL 2441415, at *10 (E.D. Ky. May 12, 2020) (preliminarily approving a Rule 23 class in

 connection with a proposed settlement agreement).

          E.     The Proposed Notice Provides Adequate Notice to the Settlement Class
                 Members and Satisfies Due Process

          The Supreme Court has held that notice of a class action settlement must be “reasonably

 calculated, under all the circumstances, to apprise interested Parties of the pendency of the action

 and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank &

 Trust Co., 339 U.S. 306, 314 (1950); see also Phillips Petrol. Co. v. Shutts, 472 U.S. 797, 811-12

 (1985) (provision of “best practicable” notice with description of the litigation and explanation

 of opt-out rights satisfies due process); Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 174-75

 (1974) (individual notice must be sent to class members who can be identified through

 reasonable means); see also Fidel v. Farley, 534 F.3d 508, 513 (6th Cir. 2008) (citing Fed. R.

 Civ. P. 23(c)(2)(B)) (“[T]he court must direct to class members the best notice that is practicable



                                                  26
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 27 of 29 - Page ID#:
                                    9754



 under the circumstances, including individual notice to all members who can be identified

 through reasonable effort.”).

        Here, the proposed Notice and manner of distribution negotiated by the Parties is “the

 best notice practicable,” as required under Fed. R. Civ. P. 23(c)(2)(B), and related FLSA case

 law. All Settlement Class Members will be identified in a class list prepared jointly by the Parties

 using the best available information, and the Notice will be sent to the last known address and

 email address of each Settlement Class Member (and to those addresses that the Settlement

 Administrator is able to find using reasonable investigatory methods and the assistance of

 counsel for the parties). The proposed Notice attached to the Settlement Agreement as Exhibit A

 is clear and straightforward and provides information on the terms and provisions of the

 Settlement Agreement, the monetary awards that the Settlement will provide to Settlement Class

 Members, including the allocation method, the scope of the release, the request for attorneys’

 fees and costs, the deadline for submitting Claim Forms, and the right to object to or opt out of

 the Settlement. See Agreement, Ex. 1 at ¶7 (see also Ex. A to Settlement Agreement (“Class

 Notice,” explaining the right to opt out).

        Accordingly, the Notice complies with the standards of fairness, completeness and

 neutrality required of a notice disseminated under authority of the Court, and should be

 approved.

 IV.    CONCLUSION

        Based upon the foregoing reasons, the Parties respectfully request that the Court grant

 this Joint Motion for Preliminary Approval of the Settlement Agreement and enter the

 accompanying proposed Preliminary Approval Order.



 Dated: September 11, 2020                     Respectfully submitted,


                                                 27
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 28 of 29 - Page ID#:
                                    9755



                                     /s/ Harold L. Lichten
                                     Harold L. Lichten (admitted pro hac vice)
                                     Zachary L. Rubin (admitted pro hac vice)
                                     LICHTEN & LISS-RIORDAN, P.C.
                                     729 Boylston St., Suite 2000
                                     Boston, MA 02116
                                     (617) 994-5800
                                     hlichten@llrlaw.com
                                     zrubin@llrlaw.com

                                     Thomas R. Goodwin (admitted pro hac vice)
                                     Susan C. Wittemeier (admitted pro hac vice)
                                     W. Jeffrey Vollmer (admitted pro hac vice)
                                     Goodwin & Goodwin, LLP
                                     300 Summers Street, Suite 1500
                                     Charleston, WV 25301
                                     (304) 346-7000
                                     trg@goodwingoodwin.com
                                     scw@goodwingoodwin.com

                                     Michele Henry
                                     Craig Henry PLC
                                     239 South Fifth Street, Suite 1400
                                     Louisville, KY 40202
                                     (502) 614-5962
                                     Facsimile: 502-624-5968
                                     mhenry@craighenrylaw.com

                                     Counsel for Plaintiff

                                     /s/ James J. Swartz       l
                                     James J. Swartz (Kentucky Bar No. 96939)
                                     Nancy E. Rafuse (pro hac vice)
                                     J. Stanton Hill (pro hac vice)
                                     Andrew McKinley (pro hac vice)
                                     jswartz@seyfarth.com
                                     nrafuse@seyfarth.com
                                     shill@seyfarth.com
                                     amckinley@seyfarth.com
                                     1075 Peachtree Street, N.E., Suite 2500
                                     Atlanta, GA 30309-3958
                                     Telephone: (404) 885-1500
                                     Facsimile: (404) 892-7056

                                     Counsel for Defendants




                                       28
Case: 5:18-cv-00142-REW-MAS Doc #: 127 Filed: 09/11/20 Page: 29 of 29 - Page ID#:
                                    9756



                                   CERTIFICATE OF SERVICE

        I certify that, on September 11, 2020 the foregoing was served electronically via CM/ECF,

 which will send a notice of electronic filing to all parties of record.

                                                /s/ Harold L. Lichten
                                                Counsel for Plaintiff




                                                   29
